DETAILED ACTION
In the amendment filed on August 18, 2021, claims 1 – 18 are pending.  Claims 1 and 18 have been amended.  Claims 12 – 17 have been withdrawn from consideration. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to claims 1 and 18 are withdrawn due to Applicant amendments.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 102
The rejections of the claims under 35 USC § 102 in the previous Office Action are withdrawn. Applicant’s arguments are persuasive.

Claim Rejections - 35 USC § 103

 in the previous Office Action are withdrawn. Applicant’s arguments are persuasive.
 
Double Patenting
The rejections of the claims under non-statutory double patenting rejection are withdrawn due to the filing of an approved Terminal Disclaimer.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 12 – 17 directed to an apparatus non-elected without traverse.  Accordingly, claims 12 – 17 have been cancelled.

Reasons for Allowance
Claims 1 – 11 and 18 are allowed
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach and does not fairly suggest the claimed methods for forming a connection to a fibre material electrode element comprising a fibre material, particularly the step of pressure impregnating into a lug zone part of the fibre material by the pressure injection stage so that multiple pressure injection pulses inject lug material into different adjacent portions of the fibre material and so that the molten lug material impregnating into the fibre material from each new injector pulse merges while molten with the lug material in the fibre material injected at the prior injector pulse to form a along the lug zone part of the fibre material. Applicant’s arguments concerning Jonville et al. US 3,926,674 are convincing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717